Citation Nr: 0026631	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1949 to September 
1949.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in June 1997 that found that new and material evidence had 
not been presented to reopen the veteran's claim.  

In July 2000, a hearing was held at the RO before C. W. 
Symanski, who is the Veterans Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

Review of the claims file reveals that a rating decision in 
December 1949 denied the veteran's application for outpatient 
treatment for a left knee disorder.  Specifically, that 
determination denied service connection for a left knee 
disability "for treatment purposes only."  The notice that 
the RO mailed to the veteran in January 1950 stated merely 
that it had "been determined in your file that you are not 
eligible for out-patient treatment for your [left knee] 
condition."  

In December 1996, the veteran filed a VA Form 21-526, 
"Application for Compensation or Pension," referring to a 
right knee injury during service in September 1949.  He 
subsequently submitted medical reports reflecting treatment 
for complaints regarding both his knees.  The RO apparently 
construed the veteran's statements and the medical evidence 
as raising two claims: entitlement to service connection for 
residuals of a right knee injury and whether new and material 
evidence had been presented to reopen a claim for service 
connection for a left knee condition.  Rating decisions in 
May and June 1997 denied both of those claims.  In July 1997, 
the RO received communication from the veteran in which he 
argued that both knees should be service-connected.  A 
statement of the case concerning both issues was mailed to 
him in September 1997.  In May 1998, the veteran submitted a 
VA Form 9 in which he referred only to his left knee 
condition.  

A personal hearing was conducted at the RO in July 2000 
before the undersigned Veterans Law Judge.  At that hearing, 
the veteran agreed that the issue on appeal was whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a left knee disability.  His 
testimony primarily concerned his left knee, although he once 
stated that his right knee was "worn out ... because I favored 
the left knee too much."  

In light of the above, the Board construes the sole issue on 
appeal to be entitlement to service connection for a left 
knee disorder.  The veteran has not filed a substantive 
appeal concerning the right knee condition and has not 
otherwise expressed any intent to continue his appeal of that 
issue.  

In addition, although the RO framed the issue relating to the 
veteran's left knee as whether new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection, the record does not contain a final determination 
that denied service connection for a left knee disorder for 
compensation purposes.  The 1949 rating decision specifically 
denied service connection only for treatment purposes.  
Therefore, the RO's current adjudication of the issue was 
improper; it did not consider all of the evidence of record, 
nor did it apply the correct law.  

Accordingly, this case must be REMANDED for the following 
actions:

The RO should consider the veteran's claim for 
service connection for a left knee condition for 
compensation purposes on the basis of all of the 
evidence of record, without regard for the finality 
of any prior determination.  If action taken 
remains adverse to the veteran, he and his 
accredited representative should be furnished with 
a supplemental statement of the case and should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



